Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks
This application is in condition for allowance except for the following formal matters: 
(a) Claim 21 line 7, the term “WiFi” should be defined as to what it stands for.  Also the term “WiFi” should be changed to “Wi-Fi” as to how it is disclosed throughout the Specification for consistency.  There are many such occasions throughout the claim body would also need to be defined as well as changed, for example, claims 25, 26, 27, 29, 33, 34, 35, 37, and 40.
(b) Claim 26 line 2, the term “IP” should be defined as to what it stands for.  Similar problem appears in claims 34 and 40.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21 (similarly to claims 29 and 37), it discloses a network device of a wireless network, comprising: processing circuitry; and a memory including 
These claimed features contain particular way for determining of communications between the network entities as well as specific procedures for detecting and obtaining specific contents of such determination of communications, that are not taught in the prior arts that were searched.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 29 and 37, hence, these claimed features of claims 29 and 37 also contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465